Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn in response to the arguments and amendments of the applicant. Responses to the arguments of the applicant are presented after the first rejection which they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, to diamond turn the drum, the sleeve must be removed or the drum may be turned prior to mounting the sleeve onto the rotatable axle.  Otherwise the sleeve covers the drum and prevents the dimensioning of the drum.  The claims are process claims, so language describing an action (removing, mounting) is more appropriate than describing a location (removed, mounted) of the sleeve relative to the drum..  The specification (see prepub at [0047-0070]) mounting the drum on the axle, diamond turning the drum, mounting the sleeve onto the drum and then diamond turning the sleeve, ...... which makes a bit more sense than mounting the drum with the sleeve, removing the sleeve, turning the drum, remounting the sleeve, turning the sleeve ......as the drum is typically dimensioned by removing material (diamond turning) so that the sleeve fits properly when being mounted (this is the way that it is in the prepub of the specification at [0047-0050,0051-0065,0066-0070] and figures 1 and 2 show the air holes (63 in figure 3) uncovered, which would prevent using compressed air to replace/remove the sleeve after its usefulness is over. 
	Claims 1-4 and 6-18 are incomplete as the steps recited do not result in a roller type nanoimprint lithography master.  The process to form the finished roller type nanoimprint lithography master requires development of the photoresist to produce a photoresist pattern and electroplating the metal sleeve through the patterned resist and stripping any remaining resist.  This could be overcome by folding the limitation of claims 15-17 and 19 into claim 1. 
	Claim 15 is dependent upon cancelled claim 5.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the process of manufacturing a roller type lithography master including the steps of claims 1,15-17 and 19, does not reasonably provide enablement for the process of manufacturing a roller type lithography master without the development of the resist, the electro plating of the sleeve and stripping the remaining resist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The process to form the finished roller type nanoimprint lithography master requires development of the photoresist to produce a photoresist pattern and electroplating the metal sleeve through the patterned resist and stripping any remaining resist.  This could be overcome by folding the limitation of claims 15-17 and 19 into claim 1. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	In interpreting the claims for prior art rejection, the examiner has interpreted the confusing claim language discussed above as embracing the successive steps of mounting the drum on the rotatable, diamond turning the drum, mounting the sleeve on the drum, diamond turning the sleeve, coating the photoresist,  exposing the resist using a pulsed source.
 
Claims 1-4,8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. 20070042129, in  view of Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219.
Kang et al. 20070042129 describes the with respect to figure 1, the process of forming an embossing sleeve or embossing drum.  When an embossing sleeve is being produced, it is mounted on a plain drum (which does not have any pattern on its surface), so that it may be rotated.  The sleeve (11) is formed of a conductive material such as Al, Cu, Zn, Ni, Cr, Fe, Ti, Co or the like [0030-0032]. Before coating with the photosensitive (resist) material, the surface onto which the photosensitive material is applied (sleeve or drum) is subjected to precision grinding and polishing to ensure the smoothness of the outer surface of the sleeve (or drum). The resist is then coated, exposed, and developed to form the desired pattern including rotation during the exposure [0050,0053,0061,0063].  Electroplating is then used to coat the areas of the sleeve (or drum) not covered by the photoresist pattern [0034-0038]. The remaining resist is then stripped and the surface may be polished to achieve the desired thickness [0043-0044].  When using an embossing sleeve, the sleeve is mounted on a plain drum with an outer diameter slightly larger than the inner diameter of the sleeve [0069] In one embodiment of Kang, a light source (80) steadily moves in the direction of the longitudinal axis (either left to right or right to left) of the drum or sleeve and the drum or sleeve simultaneously rotates (either clockwise or counter clockwise). In an alternative method, the exposure can be accomplished by moving the drum or sleeve in the direction of the longitudinal axis of the drum or sleeve and simultaneously rotating the drum or sleeve while the light source (80) is kept stationary. In a further alternative method, the light source may be rotating around the sleeve or drum while the drum or sleeve moves in the direction of the longitudinal axis. See paragraph [0061].   Kang teaches that a method combining photolithography and deposition (e.g., electroplating) produces an embossing drum or embossing sleeve which has no repeating defective spots, no defective joint lines and no separation defects because the three-dimensional pattern is formed directly on the drum or sleeve. See paragraph [0010]. The use of a laser as the exposure source is disclosed at [0036] and the use of a pulsed light source is disclosed [0050] with a scanning exposure across the photomask being disclosed at [0051].  
	Kang et al. CN 101588916 describes the with respect to figure 1, the process of forming an embossing sleeve or embossing drum.  When an embossing sleeve is being produced, it is mounted on a smooth drum (which does not have any pattern on its surface), so that it may be rotated.  The sleeve (11) is formed of a conductive material [0026-0029]. Before coating with the photosensitive (resist) material, the surface onto which the photosensitive material is applied (sleeve or drum) is subjected to precision grinding and polishing to ensure the smoothness of the outer surface of the sleeve (or drum). The resist is then coated, exposed, and developed to form the desired pattern.  Electroplating is then used to coat the areas of the sleeve (or drum) not covered by the photoresist pattern [0031-0036]. The remaining resist is then stripped and the surface may be polished to achieve the desired thickness [0040-0041].  When using an embossing sleeve, the sleeve is mounted on a plain drum with an outer diameter slightly larger than the inner diameter of the sleeve [0068]
Drager et al. 20020185027 teaches cylindrical sleeves for printing made of aluminum [0009]. The use of diamond turning (on a lathe) to machine the surface of the cylinder to a high surface smoothness is disclosed [0012]. 
New 2332003 teaches engraving a roller. The roller is first polished on a polishing lathe where a series of polishing stones are used to polish the roller. The roller is coated with an etch resist which is patterned and then etched in acid.  The acid resist is removed and the roller is then polished using the polishing lathe (page 1/right column line 49-page 2/left column/line 50)  The alternative use of a lathe with a cutting head/bit is taught to produce a mirror like finish (page 2/right column/line 18-page 3/left column/line 9)
MacKay 3309984 teaches steel rollers which are turned on a lathe to produce a smooth surface (2/18-23). This is then plated with copper and patterned lithographically. 
Sattrup et al. 4812219 teaches in example 1, a casing (10), which has an outer diameter which is 1/10 mm larger than the inner diameter of the nickel sleeve (20). Compressed air is used to stretch the nickel sleeve so that it can be slipped over the casing (10). The sleeve is masked with tape, cleaned and plated with copper. While still mounted on the mandrel, the patterning of the sleeve with the desired printing pattern is performed.  The demounting/removal of the sleeve and mounting of the sleeve onto a different, shorter mandrel/cylinder (34) using compressed air holding the mandrel/cylinder (34) in a lathe and cutting off excess portions of the sleeve with the cut off tool (37)  (4/51-6/67). 
	It would have been obvious to one skilled in the art to modify the process of Kang et al.  20070042129 which uses a smooth/plain roller with a diameter slightly larger than the inner diameter of the sleeve as taught in Kang et al. 20070042129 and Kang et al. CN 101588916 by adding holes on the surface of the smooth/plain roller and appropriate connections at the ends to allow the sleeve to be mounted and demounted with the assistance of compressed air as is old and well known in the art as evidenced in Sattrup et al. 4812219 and to mount the roller on a lathe to provide the smooth/plain roller surface with the appropriate diameter using diamond turning as taught by Drager et al. 20020185027, noting that it is well known to provide a mirror smooth roller surface using a lathe as established in Drager et al. 20020185027, New 2332003 and MacKay 3309984, to use compressed air to mount the sleeve as taught by Sattrup et al. 4812219 as is old and well known, to polish/dimension the surface of the sleeve prior after mounting it using diamond turning as taught by Drager et al. 20020185027, noting that it is well known to provide a mirror smooth surface using a lathe as established in Drager et al. 20020185027, New 2332003 and MacKay 3309984 and the direction to providing a smooth surface by polishing in Kang et al. 20070042129 and to use a pulsed light source for the exposure while rotating the lathe based upon the teachings in Kang et al. 20070042129 at [0050-0051,0053,0061,0063,0069].   Further, it would have been obvious to use diamond turning as taught by Drager et al. 20020185027 to provide a dimensioned surface to the finished article using a lathe as established in Drager et al. 20020185027, New 2332003 and MacKay 3309984 based upon the polishing to provide a smooth surface taught in Kang et al. 20070042129 [0043-0044] and Kang et al. CN 101588916 [0040-0041].

	The applicant argues that the references do not teach the steps recited in the claims including the diamond turning of the drum surface and the diamond turning the sleeve surface.  The examiner points out that the Kang et al. 20070042129 teaches the drum onto which the sleeve is mounted as being a plain roller/cylinder with an outer dimension slightly larger than the inner diameter of the sleeve, which Kang et al. CN 101588916, the corresponding CN patent document) describes as a smooth cylinder.   The Kang et al. references also clearly teach providing a smooth surface on the sleeve by precision grinding/polishing while mounted on the drum. An alternative to providing a smooth surface to a roller/cylinder surface which is well known in the art is the use of a lathe as evidenced by the teachings of Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219.  The use diamond turning on the lathe to provide a smooth surface on a cylinder is taught by Drager et al. 20020185027, which specifically describes the use of diamond turning to machine the surface of the cylinder to a high surface smoothness [0012] describes this lathe based machining technique and the high precision  of the smooth surface produced almost 20 years prior to the filing of the instant application.. Each of Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219 as well as Sandstrom WO/2016071760 specifically describe using the lathe to produce a smooth/polished surface, not a patterned one as implied in the arguments. The use of turning on lathe as a means for forming a smooth surface on cylinders used in printing or embossing patterns is clearly old and well known in the art with Dragar et al. 20020185027 clearly describing diamond turning and the resulting high surface smoothness. The claims do not recite  the runout argued by the applicant, so this argument is not commensurate with the scope of coverage sought. The description of the smooth surface of the drum and the use of the resulting article in embossing clearly require a high degrees of surface accuracy.  The other references are not relied upon teach the argued features. 


Claims 1-4,6-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. 20070042129, in  view of Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219, further in view of Sandstrom WO 2016/071760.
Sandstrom WO 2016/071760 discloses a method for making high precision patterned cylinders with arbitrary patterns and without a seam. In particular it relates to a method forming a 3D nano printing surface with non-binary features on a cylindrical form forming a seamless 3D latent image in a resist layer on a cylinder, developing the 3D latent image and directionally etching away the developed resist and a portion of the exterior surface of the cylindrical to a 3D onto the surface of the cylindrical. (abstract).  Specifically, first a cylinder is provided. The cylinder may be hollow or solid, with an outer surface comprising a bulk material or a deposited layer. The outer surface may be glossy/smooth by lathing (being turned on a lathe) or a similar process.  The outer surface may be metal. The outer surface is coated with a resist, for example by spraying a resist onto the outer surface with a device similar to an inkjet printing head while rotating [0016-0021]. Following the coating of the outer surface with a resist, the cylinder may be patterned by an energy beam. In one embodiment, the resist is a photon sensitive resist, in which a latent image is formed by optical exposure and the resist is  developed to produce a desired pattern. Methods of optical exposure patterning include laser scanning. Wavelengths of electromagnetic radiation from extreme UV to far infrared may be utilized. The rotation of the cylinder is controlled while writing. Following exposure, the resist is developed [0022-0027]. In embodiments including 3D patterns, the resist is developed, the depth of the profile is typically only part of the resist thickness, or the stepped pattern may include the deepest step being developed through and other steps are developed only part of the way through. After the pattern is formed in the resist, the pattern may be transferred to the underlying material of the outer surface of the cylinder by an etching process [0028-0029]. Following the etching step, the patterned outer surface of the cylinder may be used for nanoimprinting [0035].
	In addition to the basis above the examiner holds that it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Kang et al. 20070042129, Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219 by using the spray coating while rotating the taught by Sandstrom WO 2016/071760 with a reasonable expectation of success in coating the resist based upon the direction to spray coating in Kang et al. 2007004219 at [0035]. 
	The response above is relied upon as no further arguments were advanced. 

Claims 1-4 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. 20070042129, in  view of Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219, further in view of Sullivan et al. 20070072099 and Yamaguchi et al. 20140217449.
Sullivan et al. 20070072099 discloses a significant improvement in the alignment of a particle-beam-generated pattern relative to a pre-existing pattern present on a substrate accomplished using optical measurement to register the particle beam to the pre-existing pattern. Use of a position fiducial which can be accurately measured by both an optical microscope and a particle beam axis is used to align a pre-existing pattern with a particle-beam-generated pattern during writing of the particle-beam- generated pattern. Registration of the pre-existing pattern to the fiducial and registration of the particle beam axis to the fiducial periodically during production of the particle-beam-generated pattern continually provides an improvement in the overall alignment of the pattern being created to the pre- existing pattern on the substrate. The improved method of alignment can be used to correct for drift, or thermal expansion, or gravitational sag, by way of example. See the abstract. As disclosed therein particle beams include laser beams. See paragraph [0001].
Yamaguchi et al. 20140217449 discloses a method of making a roll-shaped nano-imprint mold, wherein as shown in FIG. 21, an exposure apparatus 400 grasps a roll-shaped member 401 coated with a resist layer with a roll grasp portion not shown, and is provided with a rotation control section 402, processing head portion 403, shift mechanism section 404, and exposure control section 405. The rotation control section 402 rotates the roll-shaped member 401 on the center of the roll-shaped member 401 as the axis. The processing head portion 403 applies laser light to expose the resist layer of the roll-shaped member 401. The shift mechanism section 404 shifts the processing head portion 403 at a control velocity along the long-axis direction of the roll-shaped member 401. The exposure control section 405 controls pulse signals of laser exposure by the processing head portion 403, based on a reference signal synchronized with rotation of the roll-shaped member 401 by the rotation control section 402. ([0165-0168]; and Figure 21).  Processing of the roll-shaped member 401 with the exposure apparatus 400 is performed by applying a pulse laser from the processing head portion 403, while rotating the roll-shaped member 401. The processing head portion 403 shifts along the long-axis direction of the roll-shaped member 401 by the shift mechanism 404, while applying the pulse laser. A pattern 406 is recorded at arbitrary pitches on the resist layer of the outer periphery of the roll-shaped member 401 in the rotation direction, from the number of revolutions of the roll-shaped member 401 and the frequency of the pulse laser. This is the pitch Py in the first direction D1 in the roll-to-roll nano-imprint mold. Further, since the scan is made along the long-axis direction of the roll-shaped member 401, when the roll-shaped member 401 rotates once from an arbitrary position, the processing head portion 403 is shifted in the long-axis direction. This is the pitch Px in the second direction D2 in the roll-to-roll nano-imprint mold. As compared with the circumference length of the roll-shaped member 401, the pitches Py and Px of the pattern 406 are of the order of nanometers and are thus extremely small, and therefore, it is possible to form the line-shaped pattern with the shift amount in first direction D1 differing viewed in the long-axis direction, while maintaining the pitch Py in the first direction D1. Furthermore, as described above, since the pitches Py and Px of the pattern 406 are extremely small as compared with the circumference length of the roll-shaped member 401, the first direction D1 and the second direction D2 are substantially orthogonal ([0169-0171]; and Figure 21).The resist to coat the roll-shaped member 401 is not limited particularly, as long as the resist may be exposed to laser light, and it is possible to apply photocurable resists or light-amplification type resists [0172,0174].
It would have been obvious to one skilled in the requisite art to modify the processes rendered obvious by the combination of Kang et al. 20070042129, Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219 by providing a position fiducial on the nanoimprint mold as taught by Sullivan et al. 20070072099 and exposing resist using a laser direct write process of Yamaguchi et al. 20140217449 to eliminate the need for a mask and provide an alignment fiducial provides for a significant improvement in the alignment of a laser beam-generated pattern on the roller substrate with a reasonable expectation of success in exposing a useful embossing pattern into the resist based upon the disclosure of pulsed laser exposure in Kang et al. 20070042129.
The response above is relied upon as no further arguments were advanced.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. 20070042129, in  view of Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984, Sattrup et al. 4812219 and Sandstrom WO 2016/071760, further in view of Sullivan et al. 20070072099 and Yamaguchi et al. 20140217449.
It would have been obvious to one skilled in the requisite art to modify the processes rendered obvious by the combination of Kang et al. 20070042129, Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984, Sattrup et al. 4812219 and Sandstrom WO 2016/071760 by providing a position fiducial on the nanoimprint mold as taught by Sullivan et al. 20070072099 and exposing resist using a laser direct write process of Yamaguchi et al. 20140217449 to eliminate the need for a mask and provide an alignment fiducial provides for a significant improvement in the alignment of a laser beam-generated pattern on the roller substrate with a reasonable expectation of success in exposing a useful embossing pattern into the resist based upon the disclosure of pulsed laser exposure in Kang et al. 20070042129.

Claims 1-4,6-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom WO 2016/071760, in  view of Kang et al. 20070042129, Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219. 
It would have been obvious to one skilled in the art to modify the process of Sandstrom WO 2016/071760 by adding holes on the surface of the smooth/plain roller and appropriate connections at the ends to allow an embossing sleeve to be mounted and demounted with the assistance of compressed air as is old and well known in the art as evidenced in Sattrup et al. 4812219 which allows the embossing surface to be replaced without replacing the supporting drum noting that this alternative to the use of the cylinder surface as the embossing surface is disclosed in  Kang et al. 20070042129 and Kang et al. CN 101588916  and to mount the roller on a lathe as taught by Sandstrom WO 2016/071760 and produce the desired smooth/plain roller surface with the appropriate diameter using diamond turning as taught by Drager et al. 20020185027, noting that it is well known to provide a mirror smooth roller surface using a lathe as established in Drager et al. 20020185027, New 2332003 and MacKay 3309984, to use compressed air to mount the sleeve as taught by Sattrup et al. 4812219 as is old and well known, to polish/dimension the surface of the sleeve prior after mounting the sleeve using diamond turning as taught by Drager et al. 20020185027, noting that it is well known to provide a mirror smooth surface using a lathe as established in Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sandstrom WO 2016/071760 with Sandstrom, Drager et al. 20020185027, New 2332003 and MacKay 3309984 using the lathe to provide a smooth surface before application of the resist to the cylinder as well as the direction to providing a smooth surface in Kang et al. 20070042129 prior to the application of the resist to the sleeve surface and to use a pulsed light source for the exposure while rotating the lathe based upon the teachings in Kang et al. 20070042129 at [0050-0051,0053,0061,0063, 0069].   Further, it would have been obvious to use diamond turning as taught by Drager et al. 20020185027 to provide a dimensioned surface to the finished article using a lathe as established in Drager et al. 20020185027, New 2332003 and MacKay 3309984 based upon the polishing to provide a smooth surface taught in Kang et al. 20070042129 [0043-0044] and Kang et al. CN 101588916 [0040-0041]
	The response above is relied upon as no further arguments were advanced.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom WO 2016/071760, in  view of Kang et al. 20070042129, Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219, further in view of Sullivan et al. 20070072099 and Yamaguchi et al. 20140217449.
It would have been obvious to one skilled in the requisite art to modify the processes rendered obvious by the combination of Sandstrom WO 2016/071760, Kang et al. 20070042129, Kang et al. CN 101588916, Drager et al. 20020185027, New 2332003, MacKay 3309984 and Sattrup et al. 4812219 by providing a position fiducial on the nanoimprint mold as taught by Sullivan et al. 20070072099 and exposing resist using a laser direct write process of Yamaguchi et al. 20140217449 to eliminate the need for a mask and provide an alignment fiducial provides for a significant improvement in the alignment of a laser beam-generated pattern on the roller substrate with a reasonable expectation of success in exposing a useful embossing pattern into the resist based upon the disclosure of pulsed laser exposure in Kang et al. 20070042129.
The response above is relied upon as no further arguments were advanced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 6, 2022